—Appeal from a judgment of the County Court of Rensselaer County (Ceresia Jr., J.), rendered March 30, 1990, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree, attempted burglary in the third degree (two counts), burglary in the second degree and petit larceny.
*780The People concur with defendant’s assertion that the record does not contain sufficient evidence to support County Court’s order of restitution. We also agree. Apart from the victims’ statements, the record contains no evidence to support the assessment of damages and there was no evidence that defendant’s financial situation was considered in determining restitution. Despite these circumstances, no hearing was held and the court failed to set forth a payment schedule. Thus, there was a failure to comply with statutory procedures for determining restitution and the matter must be remitted for further proceedings in accordance with Penal Law §§ 60.27 and 65.10 (see, People v Baker, 156 AD2d 766; People v Credidio, 141 AD2d 661, lv denied 72 NY2d 1044).
Mahoney, P. J., Casey, Weiss, Mikoll and Harvey, JJ., concur. Ordered that the judgment is modified, on the law, by vacating that portion of the sentence which directed restitution; matter remitted to the County Court of Rensselaer County for further proceedings not inconsistent with this court’s decision; and, as so modified, affirmed.